UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7646


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

SCOTT LEWIS RENDELMAN,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:07-
cr-00331-RWT-1; 8:08-cv-01832-RWT)


Submitted:    January 15, 2009               Decided:   January 22, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Scott Lewis Rendelman, Appellant Pro Se.            Stacy Dawson Belf,
James   Marton  Trusty,   Assistant United          States   Attorneys,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Scott    Lewis      Rendelman         seeks   to     appeal   the    district

court’s    order     denying      his    28    U.S.C.      § 2255    (2000)      motion    as

premature.     The order is not appealable unless a circuit justice

or   judge   issues       a    certificate         of   appealability.         28    U.S.C.

§ 2253(c)(1) (2000).             A certificate of appealability will not

issue     absent     “a       substantial       showing      of     the    denial     of    a

constitutional       right.”            28    U.S.C.      § 2253(c)(2)       (2000).        A

prisoner     satisfies           this        standard      by     demonstrating          that

reasonable     jurists         would     find      that    any     assessment       of     the

constitutional       claims      by     the    district     court     is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                  We have

independently reviewed the record and conclude that Rendelman

has not made the requisite showing.                         Accordingly, we deny a

certificate     of    appealability            and      dismiss     the    appeal.          We

dispense     with     oral       argument       because      the     facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 DISMISSED



                                               2